Citation Nr: 9924818	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  99-12 886	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a regional office (RO) decision of 
February 1999.

(The issue of whether VA has the authority to pay attorney 
fees as a result of RO decisions of February 1998 and July 
1998 is the subject of another decision).


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel









INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following proceedings at the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
relating to claims by the veteran for VA benefits and 
attorney fees associated with those claims.  

The claimant in the present case is an attorney who was 
retained by the veteran on May 14, 1992. 

The RO notified both the veteran his attorney by a letter on 
March 8, 1999, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received by the attorney or the veteran.  


FINDINGS OF FACT

1.  In a written fee agreement, dated February 1998 the 
veteran retained the attorney, K. B. M., to provide legal 
services on a contingency basis of 20 percent of past-due 
benefits recovered; such fees to be paid by VA directly to 
the attorney.

2.  In February 1999, the RO granted entitlement to a 
temporary total evaluation for the veteran's Post-Traumatic 
Stress Disorder (PTSD) pursuant to 38 C.F.R. § 4.29 for the 
period from June 9, 1998, to September 1, 1998. 

3.  There is no prior final Board decision with respect to 
the issue of entitlement to a temporary total evaluation for 
PTSD pursuant to 38 C.F.R. § 4.29 for the period from June 9, 
1998, to September 1, 1998. 


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's decision to grant a 
temporary total evaluation for PTSD pursuant to 38 C.F.R. 
§ 4.29 for the period from June 9, 1998, to September 1, 
1998. 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1998); 
38 C.F.R. §  20.609 (c), (h) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding attorney fees in the VA claims in this case, 
federal law provides for several limitations, including the 
following:

with respect to benefits under laws 
administered by the Secretary, a fee may not 
be charged, allowed, or paid for services of 
agents and attorneys with respect to services 
provided before the date on which the Board 
of Veterans' Appeals first makes a decision 
in the case.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998).

Thus, attorney fees may not be charged, allowed, or paid 
unless legal services have been provided after the claim in 
question has been denied by the regional office (in this case 
Buffalo, New York), then appealed to the Board of  Veterans' 
Appeals in Washington, DC, and denied by the Board of 
Veterans' Appeals.   

In the matter now presented to the Board, no appeal has 
reached the Board of Veterans' Appeals, and no appeal has 
been decided by the Board of Veterans' Appeals pertaining to 
the issue of a temporary total rating for PTSD pursuant to 38 
C.F.R. § 4.29 for the period from June 9, 1998, to September 
1, 1998.  Because no attorney services have been provided 
after a decision by the Board of Veterans' Appeals, attorney 
fees may not be paid for services provided in the claim for 
VA benefits.


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of a temporary total rating for PTSD 
pursuant to 38 C.F.R. § 4.29 for the period from June 9, 
1998, to September 1, 1998, should be paid by the VA to the 
attorney. 




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


